Citation Nr: 0710506	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to January 22, 2002, 
for the award of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from July 1942 to January 
1946.  The veteran died in February 1989, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for the 
cause of the veteran's death.  The appellant disagreed with 
the effective date assigned to the grant of service 
connection, and that disagreement led to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107) (West 2002 & Supp. 2005) requires that the appellant be 
provided with an additional notification letter.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) raised the bar as to VA's duties to notify and 
assist, beyond the level discussed in VAOPGCPREC 8-2003 for 
"downstream" issues.  Specifically, during the pendency of 
this appeal, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including degree of disability and assignment of an 
effective date to any award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the appellant 
was provided with a VCAA notification letter in September 
2003 regarding her claim for service connection for the cause 
of the veteran's death, the notification letter did not 
inform the appellant regarding the assignment of an effective 
date.  The appeal currently before the Board solely concerns 
this matter.  The claimant must be provided with notice of 
this downstream element of the assignment of an effective 
date in an affirmative letter.  Dingess, supra.  The effect 
of this notice deficiency is prejudicial to the appellant, as 
she may have provided additional evidence had she been 
provided with such notice.  Further, the notification letter 
should generally advise the appellant to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, 
this matter must be remanded so that proper notice may be 
provided to the appellant and any necessary development 
performed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA by issuing the 
appellant an additional notification letter.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159. 

The notification letter should inform the 
appellant of the evidence needed to substantiate 
the underlying claim.  Specifically, the letter 
should: (a) inform the appellant about the 
information and evidence not of record that is 
necessary to substantiate the claim for the 
benefit sought; (b) inform the appellant about the 
information and evidence that VA will seek to 
provide; (c) inform the appellant about the 
information and evidence the appellant is expected 
to provide; and (d) request that the appellant 
provide any evidence in the appellant's possession 
that pertains to the claim.  
Further, the AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation 
as to the information or evidence needed to 
establish an effective date for the benefit sought 
as outlined by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration of all evidence added to the 
record subsequent to the last issued supplemental 
statement of the case, the AMC/RO must readjudicate 
the appellant's claim.  If the benefit sought is 
not granted, the AMC/RO should issue an appropriate 
supplemental statement of the case and provide the 
appellant and her representative an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appellant's appeal.  38 C.F.R. § 20.1100(b) (2006).



